Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-9 & 11 are allowable. Claims 12-14 & 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species a & species b, as set forth in the Office action mailed on 01/03/2022, is hereby withdrawn and claims 12-14 & 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-9, 11-14 & 16-21 are allowed. 							The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an Organic Light-Emitting Diode (OLED) element, comprising: wherein laser of the first light-induced electron transfer material comprises visible light; and laser of the second light-induced electron transfer material comprises visible light.
	The most relevant prior art reference due to Nishi et al. (Pub. No.: US 2003/0111666 A1) substantially discloses an Organic Light-Emitting Diode (OLED) element, comprising:		an anode (Par. 0078, Fig. 2B – anode 211);								a light-emitting layer (Par. 0085, Fig. 2B – light-emitting layer 233);				a cathode stacked (Par. 0079, Fig. 2B – cathode 214); and						an electric charge transfer and electron transmission component (Fig. 2B - comprising 236 & 235) located between the cathode (214) and the light-emitting layer (233), wherein the electric charge transfer and electron transmission component comprises a second light-induced electron transfer material (Fig. 2B - TMB+Alq3 corresponding to layer 236) and an electron transmission material (Fig. 2B - Alq3 corresponding to layer 235), the second light-induced electron transfer material is configured to transfer second electric charges between third molecules of the second light-induced electron transfer material and fourth molecules of the electron transmission material upon being excited by light, the second light-induced electron transfer material comprises electron donors (Par. 0088; Fig. 2B – second light-induced electron transfer material 236 comprises electron donors), and the electron transmission material comprises electron acceptors (Par. 0087; Fig. 2B – electron transmission material 235 has electron acceptor characteristics which is understood to mean that the electron transmission material 235 comprises electron acceptors).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-3, 5-9, 11-14 & 16-20: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an Organic Light-Emitting Diode (OLED) element, comprising: wherein the electric charge transfer and hole transmission component comprises a first electron transfer layer formed of the first light-induced electron transfer material, and a hole transmission layer formed of the hole transmission material, and the first electron transfer layer is located between the anode and the hole transmission layer; or the electric charge transfer and hole transmission component is a single-layer component formed of the first light-induced electron transfer material and the hole transmission material.		The most relevant prior art reference due to Nishi et al. (Pub. No.: US 2003/0111666 A1) substantially discloses an Organic Light-Emitting Diode (OLED) element, comprising:		an anode (Par. 0078, Fig. 2B – anode 211);								a light-emitting layer (Par. 0085, Fig. 2B – light-emitting layer 233);				a cathode stacked (Par. 0079, Fig. 2B – cathode 214); and						an electric charge transfer and electron transmission component (Fig. 2B - comprising 236 & 235) located between the cathode (214) and the light-emitting layer (233), wherein the electric charge transfer and electron transmission component comprises a second light-induced electron transfer material (Fig. 2B - TMB+Alq3 corresponding to layer 236) and an electron transmission material (Fig. 2B - Alq3 corresponding to layer 235), the second light-induced electron transfer material is configured to transfer second electric charges between third molecules of the second light-induced electron transfer material and fourth molecules of the electron transmission material upon being excited by light, the second light-induced electron transfer material comprises electron donors (Par. 0088; Fig. 2B – second light-induced electron transfer material 236 comprises electron donors), and the electron transmission material comprises electron acceptors (Par. 0087; Fig. 2B – electron transmission material 235 has electron acceptor characteristics which is understood to mean that the electron transmission material 235 comprises electron acceptors).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/18/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812